Citation Nr: 1141653	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD to include depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.
ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to December 1968 with subsequent service in the United States Army Reserves.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and September 2008 rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing is of record.  

The Veteran submitted a VA Form 21-8940 in November 2008 and initiated a claim for entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a back condition, PTSD, and an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A hearing loss disability was noted on the Veteran's examination for entrance into service and competent medical evidence does not establish an increase in severity during active duty service.
CONCLUSION OF LAW

A hearing loss disability was neither incurred in nor aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral hearing loss as it was incurred due to noise exposure during active duty service.  The Veteran testified in April 2011 that his hearing was damaged during service when a grenade exploded near him during basic training in September or October 1968.  He was taken to the infirmary and complained of ringing in his ears.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  This presumption has been extended to any veteran who served in the active military, naval, or air service after December 31, 1946.  38 U.S.C.A. § 1137.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

The Veteran's May 1968 enlistment examination documents the presence of high-frequency hearing loss.  The entrance audiological examination showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
45
LEFT
0
0
0
X
45

An audiogram performed in conjunction with the Veteran's December 1968 separation examination showed improved puretone thresholds.  An audiogram indicated hearing as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
0
LEFT
0
0
0
X
5

No complaints or treatment related to the Veteran's ears or hearing were documented during service.  He also specifically denied experiencing hearing loss on the medical history form that accompanied the December 1968 separation examination. 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater.  38 C.F.R. § 3.385.  On the basis of the audiometric test results at 4000 hertz, the Veteran manifested a hearing loss disability at his enlistment examination.  The presumption of soundness is therefore not for application as a preexisting disability was noted on the examination for entrance into service.  38 U.S.C.A. § 1111.  

The Board must now determine whether the Veteran's preexisting hearing loss was aggravated in service.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

There is no objective evidence that the Veteran's hearing loss disability underwent an increase in severity during active duty service.  Audiometric testing at the December 1968 separation examination showed pure tone thresholds that had actually improved when compared to those recorded on the May 1968 enlistment audiogram.  The record also does not document any reports or complaints of hearing loss during service.  Furthermore, the earliest post-service evidence of hearing loss dates from January 2008, almost 40 years after the Veteran's discharge when he underwent a private audiological examination. 

The Veteran has stated consistently throughout the claims period that his hearing was damaged in service due to a grenade explosion.  The Veteran is competent to report the incurrence of injuries during service, but he has not reported a continuity of symptoms since service.  The Board also finds that the objective medical records that contain no evidence of aggravation are more probative and credible than the statements of the Veteran made for compensation purposes.  The Board has also considered the testimony of the Veteran connecting his current hearing loss to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of hearing loss, but finds that his opinion as to the cause of the loss simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

The Board must therefore conclude that the weight of the evidence is against a finding that the Veteran's preexisting hearing loss disability was aggravated in service and service connection for this condition is denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has obtained the Veteran's service treatment records and records of private treatment for hearing loss.  The Veteran has not reported undergoing any VA treatment with respect to his hearing loss.  While the claims folder only contains some records from the Veteran's period of reserve service, the Board finds that VA has made reasonable efforts to obtain the complete records.  All available service and personnel records were obtained from the National Personnel Records Center (NPRC) in May 2007, August 2007, and August 2008.  Additional requests for records were made, but in March 2008 and June 2009 responses the NPRC noted that there were no more service records available pertaining to the Veteran.  Therefore, the Board finds that VA has complied with the duty to assist with respect to the Veteran's service records.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded a VA examination or medical opinion in response to his claim for service connection for hearing loss but has determined that no such examination or opinion is required.  The medical evidence of record is sufficient to decide the claim and the competent medical evidence of record establishes that the Veteran's condition pre-existed service and was not aggravated therein.  Although the Veteran has stated that his disability was incurred during service the Board finds that these recent reports are not credible; hence, an examination is not warranted.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

The Board finds that additional development is required before a decision may be rendered with respect to the claims for entitlement to service connection for a back disability, PTSD, and any other acquired psychiatric disorders.  With respect to his psychiatric claims, the Veteran should be provided a VA examination to determine the nature and etiology of any current disorders.  The record contains some evidence of PTSD and a depressive disorder, but does not contain an examination report actually diagnosing PTSD.  Additionally, during the April 2011 hearing, the Veteran testified that he was currently undergoing psychiatric treatment with a physician named Dr. Sertraline.  There is no indication that records from this doctor have been obtained or requested, and a remand is required to allow for their procurement.  See Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of treatment reported by private physician.   

Regarding the claim for service connection for a back disorder, the Veteran recently submitted a letter from his chiropractor dated May 2011 that described his claimed back disability.  At the bottom of the letter, the Veteran noted that his most recent chiropractic appointment was in May 2011.  While some records from the chiropractor are of record, they only date through August 2008.  The Veteran has indicated more recent private treatment, and records of this treatment should be requested.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to execute medical release forms to authorize VA to obtain medical treatment records from Dr. Sertraline and Dr. Kreager.

2.  Obtain records of treatment from Dr. Kreager for the period since August 2008 and all records from Dr. Sertraline.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Afford the Veteran a VA psychiatric examination with an appropriate examiner, to determine the nature and etiology of the claimed acquired psychiatric disorders.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

Based on a review of the claims file, the examiner is requested to diagnose any currently present psychiatric disorders, including PTSD and depression.  For each diagnosed disorder, the examiner is asked to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the disorder is etiologically related to any incident of the Veteran's active service, including his reports of caring for wounded soldiers and fear of an assignment to the Republic of Vietnam.  A complete rationale should be provided for all expressed opinions.

5.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


